UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 NATIONSTAR MORTGAGE, LLC,

                Plaintiff,

        v.                                                Civil Action No. 14-467 (RDM)

 ADOLPHUS M. GRANT, et al.,

                Defendants.



                        CONSENT ORDER AND DECREE OF SALE

       Upon consideration of Plaintiff Nationstar Mortgage, LLC’s motion for appointment of

substitute trustee, Dkt. 24, to which Defendant United States of America consents, it is hereby

ORDERED that judgment is granted in favor of Plaintiff.

       It is further ORDERED that foreclosure of Plaintiff’s lien shall be conducted on the

following terms and conditions:

       1. James E. Clarke and Renee Dyson, Substitute Trustee (“Trustee”), is granted the
          authority and discretion to proceed to foreclose upon the property known as 1353
          Ingraham Street, NW, Washington, DC 20011 by public auction.

       2. The Trustee shall post a bond in the amount of $25,000.

       3. The Trustee shall mail notice of the time, place, and terms of the auction to all junior
          lienholders, owners of record, and occupants, by certified mail, return receipt
          requested and by first class mail no more than 30 days and no less than 10 days
          before the auction date.

       4. The Trustee shall advertise the time, place and terms of the auction in a newspaper of
          general circulation, once a week, for four consecutive weeks leading up to the
          auction.

       5. The Trustee may employ an auctioneer for the sale process and incur reasonable
          associated costs.
6. The Trustee may require a purchaser to post a nonrefundable deposit of up to 10% of
   the price bid in certified funds and may prohibit the right to bid to anyone who does
   not have the deposit in hand at the auction.

7. The deposit required to bid at the auction is waived for the Noteholder and any of its
   successors or assigns.

8. The Noteholder may bid up to the amount owed on the Note plus all costs and
   expenses of sale on credit and may submit a written bid to the Trustee which shall be
   announced at sale.

9. The Trustee shall hold any deposit in a non-interest bearing trust account.

10. The Trustee may establish additional terms of sale as may be appropriate in their
    judgment to promote the best price at the auction so long as the same remain
    consistent with, and do not alter, the specific terms and conditions of the Deed of
    Trust and this Decree

11. The Trustee may enter into a contract of sale with the highest qualified bidder subject
    to ratification by the Court, and any memorandum of sale must indicate that the sale
    is subject to said ratification.

12. If a Third Party is successful at auction, the bond shall be increased to the full amount
    of the purchase price, which shall be posted prior to ratification by this Court.

13. The Trustee shall file a Verified Report of Sale with the Court within 30 days of the
    auction. The Verified Report of Sale will specify the time, place, terms of sale, the
    Purchaser, the purchase amount, and deposit held along with an affidavit and
    documentation indicating that the Trustees complied with notice and advertisement
    requirements set forth above.

14. Unless otherwise ordered at the time of ratification, settlement shall occur by
    payment of all sums due under the bid in certified funds to the trustees within 30 days
    from the entry of an Order ratifying the Sale. If the purchaser fails or refuses to settle
    within the allotted time frame, the deposit will be forfeited and the Trustees may
    apply the deposit toward costs, fees or their compensation associated with the initial
    auction and the resale process. Any remaining amount shall be credited to the
    underlying debt.

15. After the purchaser’s funds submitted to the Trustees have cleared, the Trustees shall
    execute and deliver a Trustee’s Deed transferring title to the purchaser. The costs of
    recording the Deed aforesaid shall be upon the purchaser.

16. Within 60 days of settlement, the Trustees shall file evidence of the settlement
    including a copy of the Trustee’s Deed, a proposed accounting and distribution of
    funds, and a proposed order ratifying the distribution. A copy of this evidence shall
    be sent to the borrower and all junior lien holders and must inform them that claims


                                          2
          or disputes must be filed within 14 days or the distribution may be ratified without
          further hearing.

       17. Any unclaimed funds due to the junior lienholders, owners, or any other party may be
           identified for payment into the Court registry, and upon payment, the Trustee may
           request a determination that their duties have been discharged and the case be closed
           with the bond released.

       18. The Trustee shall be entitled to recover their costs incurred, including reasonable
           attorney’s fees and commissions as authorized by the Deed of Trust for the execution
           of its duties performed in accordance with the foreclosure and this Decree as part of
           the settlement.



       SO ORDERED.

                                                    /s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge


Date: April 7, 2016




                                               3